Citation Nr: 0406908	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  00-06 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to secondary service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to May 
1983.

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs Regional Office in 
Atlanta, Georgia.  

Service connection for a psychiatric disorder on a direct 
basis has been previously denied by the RO several times, 
most recently in July 1995.  The veteran did not timely 
appeal that decision.  The current claim has been considered 
de novo on a secondary basis.

REMAND

The veteran is seeking service connection for a psychiatric 
disorder as secondary to his service-connected chronic lumbar 
strain (40 percent).  In support of his claim the veteran has 
submitted additional evidence that has been forwarded to the 
Board.  This evidence has not been considered by the RO, and 
the veteran has not submitted a waiver of consideration by 
the agency of original jurisdiction.  Under 38 C.F.R. 
§ 20.1304(c), any pertinent evidence submitted by the veteran 
or representative that is accepted by the Board must be 
referred to the RO for review and preparation of a 
supplemental statement of the case, unless this procedural 
right is waived by the veteran.  38 C.F.R. § 20.1304 (2002); 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Also the Board has reviewed medical opinions regarding his 
claim, and finds them ambiguous.  A more definitive opinion 
is desired. 

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth in 
the Veterans Claims Assistance Act of 
2000, specifically including all 
provisions under 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002), and 38 C.F.R. 
§ 3.159(c)(2003).  In particular, the RO 
should ensure compliance with VA's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

2.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination to 
determine the nature and etiology of his 
psychiatric disability.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  The request for the 
medical examination should include the 
following information and questions:

(a)  What is the correct diagnosis 
of the veteran's psychiatric 
disability?

(b)  In the examiner's opinion, is 
it at least as likely as not 
(probability of 50 percent or more) 
that any currently diagnosed 
psychiatric disability was caused or 
aggravated by his service-connected 
back or foot conditions?

3.  Thereafter, the RO should consider 
all of the evidence of record, including 
any records received subsequent to the 
RO's issuance of the supplemental 
statement of the case in May 2002, and 
readjudicate the veteran's claim.  If a 
complete grant of the claim remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal. An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

